
	

114 S2398 IS: Clean Energy Worker Just Transition Act
U.S. Senate
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2398
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2015
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide benefits and services to workers who have lost their jobs or have experienced a
			 reduction in wages or hours due to the transition to
			 clean energy, to amend the National Labor Relations Act to establish an
			 efficient system to enable employees to
			 form, join, or assist labor organizations, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Clean Energy Worker Just Transition Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Adjustment assistance program Subtitle A—Group certification Sec. 101. Petitions. Sec. 102. Group eligibility requirements. Sec. 103. Determinations and certifications. Sec. 104. Subpoena power. Sec. 105. Judicial review. Subtitle B—Individual applications; termination of assistance Sec. 111. Adjustment assistance. Sec. 112. Termination of adjustment assistance. Subtitle C—Federally funded unemployment compensation  Sec. 121. Temporary additional unemployment compensation program for certain adversely affected workers. Sec. 122. Permanent State requirement for the provision of additional unemployment compensation for certain adversely affected workers. Subtitle D—Other benefits and services Sec. 131. Eligibility for premium subsidy credit and cost sharing benefits for health insurance. Sec. 132. Training and support for employment. Sec. 133. Additional pensions benefits. Subtitle E—Funding Sec. 141. Establishment of clean energy workers trust fund. Sec. 142. Modifications to rules relating to inverted corporations. Subtitle F—Miscellaneous provisions Sec. 151. Credit for hiring unemployed certified adversely affected workers. Sec. 152. Enforcement. Sec. 153. Benefit information to workers. Sec. 154. Amendment to Surface Mining Control and Reclamation Act of 1977. Sec. 155. Regulations. TITLE II—Workplace Democracy Act Sec. 201. Short title. Sec. 202. Streamlining certification for labor organizations. Sec. 203. Facilitating initial collective bargaining agreements. TITLE III—Community need-based economic transition assistance program Sec. 301. Community need-based economic transition assistance program. Sec. 302. Economic development grant programs. Sec. 303. Need-based water, broadband, and electric grid infrastructure investment program.  2.Definitions In this Act:
 (1)Adversely affected employmentThe term adversely affected employment means employment in an applicable firm. (2)Adversely affected workerThe term adversely affected worker means an individual who, because of lack of work in adversely affected employment, has been totally or partially separated from such employment, or has been threatened to be totally or partially separated from such employment.
 (3)Adjustment assistanceThe term adjustment assistance means any compensation, credit, benefit, funding, training, or service provided under this title through any option described in paragraph (1), (2), or (3) of section 111(b).
 (4)Applicable firmThe term applicable firm means, as applicable— (A)the firm, or subdivision of a firm, for which the group of workers who are petitioning for certification under section 101 work;
 (B)the firm, or subdivision of a firm, for which a group of certified adversely affected workers work;
 (C)a group of firms within close geographic proximity, as determined by the Secretary, for which a group of workers who are petitioning for certification under section 101 work; or
 (D)a group of firms within a close geographic proximity, as determined by the Secretary, for which a group of certified adversely affected workers work.
 (5)Certified adversely affected workerThe term certified adversely affected worker means an adversely affected worker covered by a certification issued under section 103(a)(2). (6)Certified or recognized labor organizationThe term certified or recognized labor organization means a labor organization that is certified or recognized under section 9 of the National Labor Relations Act (29 U.S.C. 159) as the representative of the workers involved.
 (7)Energy industryThe term energy industry means a commercial sector, as determined by the Secretary, that— (A)extracts, transports, or uses as a direct input energy resources or electricity; or
 (B)is otherwise dependent on the generation or consumption of energy resources or electricity.
 (8)Partial separationThe term partial separation means, with respect to an individual who has not been totally separated, that such individual has experienced—
 (A)a reduction in hours of work to 80 percent or less of the individual's average weekly hours in adversely affected employment; and
 (B)a reduction in wages to 80 percent or less of the individual's average weekly wage in such adversely affected employment.
 (9)Partially separatedThe term partially separated means, with respect to an individual who has not been totally separated, that such individual is experiencing partial separation.
 (10)Rapid response activityThe term rapid response activity has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) except that—
 (A)a reference in such section to a State shall be considered to be a reference to the Secretary; and (B)the reference in such section to funds shall be considered to be a reference to funds reserved by the Secretary under section 132(b)(1).
 (11)SecretaryThe term Secretary means the Secretary of Labor. (12)ThreatenedThe term threatened, with respect to total or partial separation, means that an individual is aware of imminent total or partial separation from employment with an applicable firm or with a company with which the applicable firm is contracted to provide goods or services.
 (13)Total separationThe term total separation means the layoff or severance of an individual from employment with an applicable firm. (14)Totally separatedThe term totally separated means, with respect to an individual, that such individual is experiencing total separation.
			IAdjustment assistance program
			AGroup certification
				101.Petitions
 (a)In generalA petition for a group of workers to be certified under section 103 for eligibility to apply for adjustment assistance may be submitted to the Secretary by any of the following:
 (1)Not less than 3 workers on behalf of the group of workers petitioning for such certification. (2)A certified or recognized labor organization, or any other duly authorized representative of such workers (as determined by the Secretary), representing not less than 3 of the workers in the group.
 (3)The applicable firm. (b)Actions by the SecretaryUpon receipt of a petition submitted under subsection (a), the Secretary shall—
 (1)ensure that rapid response activities and appropriate career services (as described in section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174)) authorized under other Federal laws are made available to the workers covered by the petition to the extent authorized under such laws;
 (2)verify the information included in the petition; and (3)publish notice in the Federal Register and on the Web site of the Department of Labor that the Secretary has received such petition and has initiated an investigation into whether the group of workers shall be certified under section 103.
						(c)Hearing
 (1)In generalIf an individual who submits a petition under subsection (a), or any other individual determined by the Secretary to have a substantial interest in the outcome of the Secretary's decision regarding certification under section 103, submits a request for a hearing in accordance with paragraph (2), the Secretary shall—
 (A)provide for a public hearing; and (B)afford such individual an opportunity to be present, produce evidence, and be heard.
 (2)SubmissionThe request under paragraph (1) shall be submitted to the Secretary not later than 10 days after the date on which the Secretary publishes notice in the Federal Register under subsection (b)(3).
						102.Group eligibility requirements
					(a)Criteria
 (1)In generalA group of workers shall be certified by the Secretary as eligible to apply for adjustment assistance pursuant to a petition filed under section 101, if the Secretary determines that—
 (A)such petition covers not less than 3 workers who are similarly situated as— (i)workers who work or have worked for the same applicable firm;
 (ii)workers who are totally or partially separated, or threatened to be totally or partially separated, due to the same local or regional circumstance; or
 (iii)workers who are serviced by the same one-stop center described in section 121 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151);
 (B)such workers are workers who work in an industry that is a qualifying industry, determined under paragraph (2);
 (C)a significant number or proportion of the workers working for the applicable firm have become totally or partially separated or are threatened to become totally or partially separated;
 (D)(i)sales or production of the applicable firm have decreased absolutely; (ii)the applicable firm has been closed, relocated, or acquired from another entity or foreign country; or
 (iii)the sales, production, or services of the applicable firm have caused a shift that has contributed to the total or partial separation, or threatened total or partial separation, of such workers; and
 (E)the total or partial separation, threatened total or partial separation, or any of the actions described in subparagraph (D), are directly attributable to—
 (i)actions by the Federal Government; (ii)the low cost of competing alternative forms of energy; or
 (iii)other reasons as determined by the Secretary. (2)Qualifying industry (A)Initial periodFor any group filing a petition under section 101 on a date that is during the period beginning on the date of enactment of this Act and ending on the date that is 5 years after such date of enactment, a qualifying industry shall be a coal-related or coal-dependent industry, as determined by the Secretary.
							(B)Subsequent years
 (i)SystemFor any group filing a petition under section 101 on a date that is after the 5-year period described in subparagraph (A), the Secretary shall establish a system in accordance with this subparagraph for determining industries (in addition to the coal-related or coal-dependent industry) to add as qualifying industries.
 (ii)QualificationsTo be added as a qualifying industry under clause (i), an industry shall be—
 (I)an energy industry; and (II)an industry for which the Secretary, in consultation with the Secretary of Commerce, has determined that, during the 5-year period preceding the Secretary's determination under this subparagraph, not less than 20 percent of the workers in such industry are totally or partially separated or are threatened to become totally or partially separated.
 (iii)TimingOn the date that is 5 years after the date of enactment of this Act, and each year thereafter, the Secretary, in consultation with the Secretary of Commerce, shall determine if any industry meets the qualifications under clause (ii) and add any such industry as a qualifying industry.
 (C)Indefinitely qualifiedNotwithstanding any other provision in this paragraph, an industry that is a qualifying industry, under subparagraph (A) or subparagraph (B), shall indefinitely remain a qualifying industry.
							(b)Basis for Secretary's Determinations
 (1)In generalThe Secretary shall, in determining whether to certify a group of workers under section 103, obtain from the workers, the applicable firm, or a customer of the applicable firm, information the Secretary determines to be necessary to make such certification, through questionnaires and in any other manner that the Secretary determines appropriate.
 (2)Standards; criteriaThe Secretary shall establish— (A)standards, including data requirements, to investigate petitions filed under section 101; and
 (B)criteria for making determinations under section 103.
 (3)Additional informationThe Secretary may seek additional information to determine whether to certify a group of workers— (A)by contacting—
 (i)officials or workers of the applicable firm; (ii)officials of a certified or recognized labor organization or other duly authorized representative of the group of workers;
 (iii)State or regional departments of labor, energy, the environment, economic development, or commerce or that regulate utilities; or
 (iv)the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Federal Energy Regulatory Commission, the United States Army Corps of Engineers, the Secretary of the Interior, the United States Geological Survey, the Secretary of Agriculture, the Secretary of Commerce, or the Secretary of the Treasury, as applicable; and
 (B)by using any other available sources of information. (4)Verification of information (A)CertificationThe Secretary shall require the worker, applicable firm, or a customer of such firm to certify—
 (i)all information obtained under paragraph (1) through questionnaires; and
 (ii)all other information obtained under paragraph (1) from such worker, firm, or customer on which the Secretary relies in making a determination under section 103, unless the Secretary has a reasonable basis for determining that such information is accurate and complete without being certified.
								(B)Use of subpoenas
 (i)In generalExcept as provided in clause (ii), if a worker, applicable firm, or customer of such firm fails to provide information requested by the Secretary under paragraph (1) within 20 days after the date of such request, the Secretary shall obtain such information by subpoena in accordance with section 104.
 (ii)ExceptionThe requirement under clause (i) shall not apply if the worker, applicable firm, or customer of such firm demonstrates to the satisfaction of the Secretary that such worker, firm, or customer will provide the information within a reasonable period of time.
								(C)Protection of confidential information
 (i)In generalThe Secretary may not release information obtained under paragraph (1) that the Secretary considers to be confidential business information or personally identifiable information unless the worker, applicable firm, or customer whose information is at issue had notice, at the time of submission, that the information would be released by the Secretary, or such worker, applicable firm, or customer subsequently consents to the release of the information.
 (ii)ExceptionNothing in this subparagraph shall be construed to prohibit the Secretary from providing the confidential business information described in clause (i) to a court in camera or to another party under a protective order issued by a court.
								103.Determinations and certifications
 (a)In generalAs soon as possible after the date on which a petition is filed under section 101 and, subject to subsection (e), not later than 40 days after that date, the Secretary shall—
 (1)determine whether the petitioning group meets the requirements under section 102(a); and
 (2)issue a certification of eligibility to apply for adjustment assistance covering the workers in any group which meets such requirements.
 (b)Date of separationEach certification issued under subsection (a)(2) shall specify the date on which the total or partial separation began or threatened to begin.
					(c)Publication
 (1)In generalNot later than 5 days after reaching a determination on a petition filed under section 101, the Secretary shall publish a summary of the determination in the Federal Register and on the Web site of the Department of Labor, together with the Secretary's reasons for making such determination.
 (2)Limitation on personal informationThe publication under paragraph (1)— (A)shall not include any personal information, including names, of workers certified; and
 (B)may include information regarding the applicable firm. (d)Termination of certification Whenever the Secretary determines, with respect to any certification of eligibility of the workers of an applicable firm, that total or partial separations, or threatened total or partial separations, from such firm are no longer attributable to the factors described in subparagraph (E) of section 102(a), the Secretary shall—
 (1)terminate such certification; and (2)promptly have notice of such termination, and the reasons for such termination, published in the Federal Register and on the Web site of the Department of Labor.
 (e)ExtensionThe Secretary may have an extension for completing the determination or issuance under subsection (a) if any individual fails to comply with the requirements for providing information under section 102(b).
					104.Subpoena power
 (a)In generalIn the case described in section 102(b)(4)(B), the Secretary may require by subpoena the attendance of witnesses and the production of evidence necessary for the Secretary to make a determination under section 103.
 (b)ContumacyIf a person refuses to obey a subpoena issued under subsection (a), a United States district court within the jurisdiction of which the relevant proceeding under this Act is conducted may, upon petition by the Secretary, issue an order requiring compliance with such subpoena.
 105.Judicial reviewA denial of a certification under section 103 shall be subject to judicial review in accordance with chapter 7 of title 5, United States Code.
				BIndividual applications; termination of assistance
				111.Adjustment assistance
 (a)In generalIn accordance with this subtitle, the Secretary shall award adjustment assistance for a calendar year to any individual who—
 (1)submits an application for an adjustment assistance option under any of paragraphs (1) through (3) of subsection (b) to the Secretary in a manner determined by the Secretary;
 (2)is determined by the Secretary to be a certified adversely affected worker as of the date on which such individual submits the application; and
 (3)meets all requirements under this section with respect to the applicable adjustment assistance option.
 (b)OptionsFor a calendar year, an individual may apply for adjustment assistance under not more than 1 of the following options:
 (1)Option AOption A shall consist of adjustment assistance that is— (A)federally funded unemployment compensation under subtitle C, and the amendments made by such subtitle;
 (B)premium subsidy credits and cost sharing benefits for health insurance under section 131, and the amendments made by such section; and
 (C)additional pension benefits under section 133, and the amendment made by such section. (2)Option BOption B shall consist of adjustment assistance that is—
 (A)(i)funding in an amount equal to the cost of attendance, as defined in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll), for a program of education or training of not more than 4 years at a public institution of higher education, as defined in section 102 of such Act (20 U.S.C. 1002), subject to paragraph (4); or
 (ii)(I)training services and appropriate career services under section 132; (II)job search allowances and relocation allowances under section 132, for individuals who meet the requirements under subsections (d) and (e) of section 132, respectively; and
 (III)an amount for living expenses that is based upon, and calculated in the same manner, as the cost of attendance, as defined in such section 472, for the training services and career services, subject to paragraph (4); and
 (B)premium subsidy credits and cost sharing benefits for health insurance under section 131, and the amendments made by such section, and additional pension benefits under section 133, and the amendment made by such section.
 (3)Option COption C shall— (A)be for an individual who is 62 years of age or older on the date on which such individual submits an application under subsection (a) and—
 (i)retires from the adversely affected employment not later than 120 days after the date on which such individual becomes a certified adversely affected worker; or
 (ii)in the case of an individual whose adversely affected employment was at an applicable firm that is no longer capable of providing the full retirement pension and health care benefits as promised, has retired prior to the date on which such individual becomes a certified adversely affected worker; and
 (B)consist of adjustment assistance that is— (i)the premium subsidy credits and cost sharing benefits for health insurance under section 131, and the amendments made by such section; and
 (ii)additional pension benefits under section 133, and the amendment made by such section. (4)Special ruleAny amount provided for the cost of attendance of a program of education or training under paragraph (2)(A)(i), or for living expenses related to training services under paragraph (2)(A)(ii), shall be reduced by any amount provided toward such cost of attendance or living expenses under section 132, section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), or any other Federal grant assistance program.
 (c)Reapplication processAn individual who has received adjustment assistance for a calendar year shall reapply for such assistance for any subsequent calendar year subject to subsection (d).
					(d)Limitations
 (1)Option AAn individual may receive adjustment assistance under subsection (b)(1) for not more than 3 years.
 (2)Option BAn individual may receive adjustment assistance under subsection (b)(2) for not more than 4 years.
 (e)Flexibility in optionsDuring a calendar year, an individual receiving adjustment assistance under an option under subsection (b) may terminate adjustment assistance under that option and apply to receive adjustment assistance under a different option under such subsection.
					112.Termination of adjustment assistance
 (a)Notification of comparable benefitsNot later than 60 days after obtaining comparable benefits, an individual receiving adjustment assistance shall notify the Secretary of such comparable benefits.
 (b)TerminationAny adjustment assistance provided to an individual under this title shall terminate not later than 60 days after the date on which such individual obtains comparable benefits.
 (c)Comparable benefits definedFor purposes of this section, the term comparable benefits means benefits that provide the individual with not less than 90 percent of the salary, pension benefits, and health care benefits provided to the individual by the applicable firm immediately prior to the individual becoming an adversely affected worker.
					CFederally funded unemployment compensation 
				121.Temporary additional unemployment compensation program for certain adversely affected workers
 (a)Federal-State agreementsAny State that desires to do so may enter into and participate in an agreement under this section with the Secretary. Any State that is a party to an agreement under this section may, upon providing 30 days' written notice to the Secretary, terminate such agreement.
					(b)Provisions of agreement
 (1)In generalAny agreement under subsection (a) shall provide that the State agency of the State will make payments of temporary additional unemployment compensation to applicable individuals who—
 (A)have exhausted all rights to regular compensation under the State law or under Federal law with respect to a benefit year;
 (B)have no rights to regular compensation with respect to a week under such law or any other State unemployment compensation law or to compensation under any other Federal law;
 (C)are not receiving compensation with respect to such week under the unemployment compensation law of Canada; and
 (D)are able to work, available to work, and actively seeking work. (2)Exhaustion of benefitsFor purposes of paragraph (1)(A), an applicable individual shall be deemed to have exhausted such individual's rights to regular compensation under a State law when—
 (A)no payments of regular compensation can be made under such law because such individual has received all regular compensation available to such individual based on employment or wages during such individual's base period; or
 (B)such individual's rights to such compensation have been terminated by reason of the expiration of the benefit year with respect to which such rights existed.
							(3)Weekly benefit amount, etc
 (A)In generalSubject to paragraph (4), for purposes of any agreement under this section— (i)the amount of temporary additional unemployment compensation that shall be payable to any applicable individual for any week of total unemployment shall be equal to the amount of the regular compensation (including dependents' allowances) payable to such individual during such individual's benefit year under the State law for a week of total unemployment;
 (ii)subject to subparagraph (B), the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof (including terms and conditions relating to availability for work, active search for work, and refusal to accept work) shall apply to claims for temporary additional unemployment compensation and the payment thereof, except—
 (I)that an applicable individual shall not be eligible for temporary additional unemployment compensation unless, in the base period with respect to which such individual exhausted all rights to regular compensation under the State law, such individual had 20 weeks of full-time insured employment or the equivalent in insured wages, as determined under the provisions of the State law implementing section 202(a)(5) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note); and
 (II)where otherwise inconsistent with the provisions of this section or with the regulations or operating instructions of the Secretary promulgated to carry out this section; and
 (iii)the maximum amount of temporary additional unemployment compensation payable to any applicable individual is 156 weeks.
 (B)ExceptionUnder an agreement under this section, temporary additional unemployment compensation shall not be denied under subparagraph (A) to an applicable individual for any week by reason of a failure to accept an offer of, or apply for, work if the work does not provide for comparable benefits (as defined in section 112(c)).
 (4)No new benefit yearIn determining the amount under paragraph (3), a State shall not establish a new benefit year with respect to applicable individuals.
 (5)Coordination ruleNotwithstanding any other provision of Federal law (and if the State law permits), the Governor of a State that is in an extended benefit period may provide for the payment of emergency unemployment compensation prior to temporary additional unemployment compensation to applicable individuals who otherwise meet the requirements of this section.
 (6)Unauthorized aliens ineligibleA State shall require as a condition of temporary additional unemployment compensation that each alien who receives such compensation must be legally authorized to work in the United States, as defined for purposes of the Federal Unemployment Tax Act (26 U.S.C. 3301 et seq.). In determining whether an alien meets the requirements of this subsection, a State must follow the procedures provided in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d)).
						(c)Payments to states
						(1)In general
 (A)Full reimbursementThere shall be paid to each State which has entered into an agreement under this section an amount equal to 100 percent of—
 (i)the total amount of additional weeks of temporary additional unemployment compensation paid to applicable individuals by the State pursuant to such agreement; and
 (ii)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary).
 (B)Terms of paymentsSums payable to any State by reason of such State's having an agreement under this section shall be payable, either in advance or by way of reimbursement (as determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this section for a period, reduced or increased, as the case may be, by any amount by which the Secretary finds that his estimates for any prior period were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved.
 (2)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section.
 (3)FundingPayments to States under an agreement under this section shall be made from the Trust Fund established under section 141.
						(d)Fraud and overpayments
 (1)In generalIf an individual knowingly has made, or caused to be made by another, a false statement or representation of a material fact, or knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation or of such nondisclosure such individual has received an amount of temporary additional unemployment compensation to which such individual was not entitled, such individual—
 (A)shall be ineligible for further temporary additional unemployment compensation in accordance with the provisions of the applicable State unemployment compensation law relating to fraud in connection with a claim for unemployment compensation; and
 (B)shall be subject to prosecution under section 1001 of title 18, United States Code. (2)RepaymentIn the case of individuals who have received amounts of temporary additional unemployment compensation to which they were not entitled, the State shall require such individuals to repay the amounts of such temporary additional unemployment compensation to the State agency, except that the State agency may waive such repayment if it determines that—
 (A)the payment of such temporary additional unemployment compensation was without fault on the part of any such individual; and
 (B)such repayment would be contrary to equity and good conscience. (3)Recovery by State agency (A)In generalThe State agency shall recover the amount to be repaid, or any part thereof, by deductions from any temporary additional unemployment compensation payable to such individual under this section or from any unemployment compensation payable to such individual under any State or Federal unemployment compensation law administered by the State agency or under any other State or Federal law administered by the State agency which provides for the payment of any assistance or allowance with respect to any week of unemployment, during the 3-year period after the date such individual received the payment of the temporary additional unemployment compensation to which the individual was not entitled, in accordance with the same procedures as apply to the recovery of overpayments of regular unemployment benefits paid by the State.
 (B)Opportunity for hearingNo repayment shall be required, and no deduction shall be made, until a determination has been made, notice thereof and an opportunity for a fair hearing has been given to the individual, and the determination has become final.
 (4)ReviewAny determination by a State agency under this subsection shall be subject to review in the same manner and to the same extent as determinations under the State unemployment compensation law, and only in that manner and to that extent.
						(e)Applicability
 (1)In generalAn agreement entered into under this section shall apply to weeks of unemployment— (A)beginning after the date on which such agreement is entered into; and
 (B)ending on or before January 1, 2019. (2)TerminationNo temporary additional unemployment compensation under this section shall be payable for any week subsequent to the last week described in paragraph (1)(B).
 (f)DefinitionsIn this section: (1)Applicable individualThe term applicable individual means, with respect to a week of temporary additional unemployment compensation, an individual who—
 (A)is a certified adversely affected worker (as defined in section 2) for such week; and (B)has been awarded adjustment assistance for option A under section 111(b) for such week.
 (2)EB program definitionsThe terms compensation, regular compensation, extended compensation, benefit year, base period, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
						122.Permanent State requirement for the provision of additional unemployment compensation for certain
			 adversely affected workers
					(a)Unemployment
 compensationChapter 23 of subtitle C of the Internal Revenue Code of 1986 is amended—
 (1)in section 3304(a)—
 (A)in paragraph (18), by striking and at the end;
 (B)by redesignating paragraph (19) as paragraph (20); and
 (C)by inserting after paragraph (18) the following new paragraph:
								
 (19)additional unemployment compensation for applicable individuals shall be payable as provided in section 3312; and
									; and
 (2)by adding at the end the following:  3312.Additional unemployment compensation for certain adversely affected workers (a)Additional unemployment compensation (1)In general (A)In generalFor purposes of section 3304(a)(19), a State law shall provide that payment of additional unemployment compensation shall be made to applicable individuals who—
 (i)have exhausted all rights to regular compensation under the State law or under Federal law with respect to a benefit year;
 (ii)have no rights to regular compensation with respect to a week under such law or any other State unemployment compensation law or to compensation under any other Federal law;
 (iii)are not receiving compensation with respect to such week under the unemployment compensation law of Canada; and
 (iv)are able to work, available to work, and actively seeking work. (B)ExceptionAdditional unemployment compensation shall not be denied under subparagraph (A) to an applicable individual for any week by reason of a failure to accept an offer of, or apply for, work if the work does not provide for comparable benefits (as defined in section 112(c) of the Clean Energy Worker Just Transition Act).
 (2)Exhaustion of benefitsFor purposes of paragraph (1)(A), an applicable individual shall be deemed to have exhausted such individual's rights to regular compensation under a State law when—
 (A)no payments of regular compensation can be made under such law because such individual has received all regular compensation available to such individual based on employment or wages during such individual's base period; or
 (B)such individual's rights to such compensation have been terminated by reason of the expiration of the benefit year with respect to which such rights existed.
											(3)Weekly benefit amount, etc
 (A)In generalSubject to paragraph (4), for purposes of this section— (i)the amount of additional unemployment compensation which shall be payable to any applicable individual for any week of total unemployment shall be equal to the amount of the regular compensation (including dependents' allowances) payable to such individual during such individual's benefit year under the State law for a week of total unemployment;
 (ii)the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof (including terms and conditions relating to availability for work, active search for work, and refusal to accept work) shall apply to claims for additional unemployment compensation and the payment thereof, except—
 (I)that an applicable individual shall not be eligible for additional unemployment compensation unless, in the base period with respect to which such individual exhausted all rights to regular compensation under the State law, such individual had 20 weeks of full-time insured employment or the equivalent in insured wages, as determined under the provisions of the State law implementing section 202(a)(5) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note); and
 (II)where otherwise inconsistent with the provisions of this section or with the regulations or operating instructions of the Secretary of Labor promulgated to carry out this section; and
 (iii)the maximum amount of additional unemployment compensation payable to any applicable individual is 156 weeks.
												(B)Transition for applicable individuals receiving compensation under the temporary additional
			 unemployment
 compensation programIn the case of an applicable individual who received temporary additional unemployment compensation under section 121 of the Clean Energy Worker Just Transition Act for weeks ending prior to January 1, 2019—
 (i)the number of weeks described in subparagraph (A)(iii) shall be reduced by the number of weeks such individual received the temporary additional unemployment compensation under such section 121; and
 (ii)in determining the amount under subparagraph (A) for such individual, the State shall use the same benefit year as was used for such individual under such section 121.
 (4)No new benefit yearIn determining the amount under paragraph (3), a State shall not establish a new benefit year with respect to applicable individuals.
 (5)Coordination ruleNotwithstanding any other provision of Federal law (and if the State law permits), the Governor of a State that is in an extended benefit period may provide for the payment of emergency unemployment compensation prior to additional unemployment compensation to applicable individuals who otherwise meet the requirements of this section.
 (6)Unauthorized aliens ineligibleA State shall require as a condition of additional unemployment compensation that each alien who receives such compensation must be legally authorized to work in the United States, as defined for purposes of the Federal Unemployment Tax Act (26 U.S.C. 3301 et seq.). In determining whether an alien meets the requirements of this subsection, a State must follow the procedures provided in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d)).
										(b)Payments to states
										(1)In general
 (A)Full reimbursementThere shall be paid to each State an amount equal to 100 percent of—
 (i)the total amount of additional unemployment compensation paid to applicable individuals by the State pursuant to this section; and
 (ii)any additional administrative expenses incurred by the State by reason of this section (as determined by the Secretary of Labor).
 (B)Terms of paymentsSums payable to any State by reason of this section shall be payable, either in advance or by way of reimbursement (as determined by the Secretary of Labor), in such amounts as the Secretary of Labor estimates the State will be entitled to receive under this section for a period, reduced or increased, as the case may be, by any amount by which the Secretary of Labor finds that his estimates for any prior period were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary of Labor and the State agency of the State involved.
 (2)CertificationsThe Secretary of Labor shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section.
 (3)FundingPayments to States under an agreement under this section shall be made from the Clean Energy Workers Trust Fund established under section 141 of the Clean Energy Worker Just Transition Act.
										(c)Fraud and overpayments
 (1)In generalIf an individual knowingly has made, or caused to be made by another, a false statement or representation of a material fact, or knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation or of such nondisclosure such individual has received an amount of additional unemployment compensation to which such individual was not entitled, such individual—
 (A)shall be ineligible for further additional unemployment compensation in accordance with the provisions of the applicable State unemployment compensation law relating to fraud in connection with a claim for unemployment compensation; and
 (B)shall be subject to prosecution under section 1001 of title 18, United States Code. (2)RepaymentIn the case of individuals who have received amounts of additional unemployment compensation to which they were not entitled, the State shall require such individuals to repay the amounts of such additional unemployment compensation to the State agency, except that the State agency may waive such repayment if it determines that—
 (A)the payment of such additional unemployment compensation was without fault on the part of any such individual; and
 (B)such repayment would be contrary to equity and good conscience. (3)Recovery by State agency (A)In generalThe State agency shall recover the amount to be repaid, or any part thereof, by deductions from any additional unemployment compensation payable to such individual under this section or from any unemployment compensation payable to such individual under any State or Federal unemployment compensation law administered by the State agency or under any other State or Federal law administered by the State agency which provides for the payment of any assistance or allowance with respect to any week of unemployment, during the 3-year period after the date such individuals received the payment of the additional unemployment compensation to which they were not entitled, in accordance with the same procedures as apply to the recovery of overpayments of regular unemployment benefits paid by the State.
 (B)Opportunity for hearingNo repayment shall be required, and no deduction shall be made, until a determination has been made, notice thereof and an opportunity for a fair hearing has been given to the individual, and the determination has become final.
 (4)ReviewAny determination by a State agency under this subsection shall be subject to review in the same manner and to the same extent as determinations under the State unemployment compensation law, and only in that manner and to that extent.
 (d)DefinitionsIn this section: (1)Applicable individualThe term applicable individual means, with respect to a week of additional unemployment compensation, an individual who—
 (A)is a certified adversely affected worker (as defined in section 2 of the Clean Energy Worker Just Transition Act) for such week; and
 (B)has been awarded adjustment assistance for option A under section 111(b)(1) of such Act for such week.
 (2)EB program definitionsThe terms compensation, regular compensation, extended compensation, benefit year, base period, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)..
 (b)Clerical amendmentThe table of sections for chapter 23 of subtitle C of the Internal Revenue Code of 1986 is amended by adding at the end the following item:
						Sec. 3312. Additional unemployment compensation..
 (c)Effective dateThe amendments made by this section shall take effect on January 1, 2019, and shall apply to weeks of unemployment ending on or after such date.
					DOther benefits and services
				131.Eligibility for premium subsidy credit and cost sharing benefits for health insurance
					(a)Premium subsidy credit
 (1)In generalParagraph (1) of section 36B(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
							
 (E)Special rule for certain certified adversely affected workersIf— (i)a taxpayer has a household income which is not greater than 100 percent of an amount equal to the poverty line for a family of the size involved, and
 (ii)the taxpayer is a certified adversely affected worker under section 2 of the Clean Energy Worker Just Transition Act and has been awarded adjustment assistance under Option A, Option B, or Option C of section 111(b) of such Act,
									the taxpayer shall, for purposes of the credit under this section, be treated as an applicable
			 taxpayer with a household income which is equal to 100 percent of the
			 poverty line for a family of the size involved..
 (2)Effective dateThe amendment made by this subsection shall apply to months beginning after December 31, 2015. (b)Cost sharingThe second sentence of section 1402(b) of the Patient Protection and Affordable Care Act is amended by striking section 36B(c)(1)(B) and inserting subparagraph (C) or (E) of section 36B(c)(1).
					132.Training and support for employment
 (a)DefinitionsIn this section: (1)Career servicesThe term career services means services described in section 134(c)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(2)).
 (2)Eligible adversely affected workerThe term eligible adversely affected worker means a certified adversely affected worker who has been awarded adjustment assistance under section 111(b)(2).
 (3)Suitable employmentThe term suitable employment, used with respect to an eligible adversely affected worker, means employment— (A)at a wage that is not less than 90 percent of the wage the worker received on the day before the date described in section 103(b); and
 (B)that meets such other requirements as the Secretary may specify. (4)Training servicesThe term training services means services provided under section 134(c)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)).
 (b)FundingEach fiscal year, the Secretary shall use a portion of the funds made available under section 141 to carry out this section. From that portion, the Secretary shall—
 (1)reserve an amount for the Secretary to use in ensuring the availability of rapid response activities and career services under section 101(b)(1);
 (2)reserve an amount to grant job search allowances under subsection (d); (3)reserve an amount to grant relocation allowance under subsection (e); and
 (4)use the remainder of the portion to carry out subsection (c). (c)Career services and training services (1)FundingEach fiscal year, the Secretary shall use the remainder described in subsection (b)(4) to provide career services and training services to eligible adversely affected workers, or to contribute to the costs of the one-stop delivery system involved.
 (2)Treatment of fundsThe Secretary shall treat the funds in that remainder as if the funds are part of the amount described in section 132(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(2)(B)), except that—
 (A)all funds in that remainder may only be used to provide career services and training services to eligible adversely affected worker, or to contribute to the costs of the one-stop delivery system involved, as described in section 133(b)(5)(B)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(5)(B)(ii));
 (B)the funds in that remainder shall not be counted for purposes of applying section 132(b)(2)(B)(iii) or 133(b)(2)(B)(iii) of that Act (29 U.S.C. 3172(b)(2)(B)(iii), 3173(b)(2)(B)(iii)); and
 (C)section 133(b)(4) of that Act (29 U.S.C. 3173(b)(4)) shall not apply to the funds in that remainder.
							(d)Job search allowances
						(1)Job Search Allowance Authorized
							(A)Distributions
 (i)Initial distributionThe Secretary shall establish procedures for an initial distribution to States of reserved funds described in subsection (b)(2) and available for a fiscal year. Such procedures may include the distribution of funds pursuant to requests submitted by States in need of such funds.
 (ii)Subsequent distributionThe Secretary shall establish procedures for the distribution to States of the reserved funds that remain available for the fiscal year after the initial distribution required under clause (i). Such procedures may include the distribution of funds pursuant to requests submitted by States in need of such funds.
 (B)State use of fundsEach State may use funds distributed to the State under subparagraph (A) to allow an eligible adversely affected worker who has completed a program of training services or has received appropriate career services to file an application with the Secretary for payment of a job search allowance.
 (C)Approval of applicationsThe Secretary may grant an allowance pursuant to an application filed under subparagraph (B) when all of the following apply:
 (i)Assist eligible adversely affected workerThe allowance is paid to assist a worker described in subparagraph (B) in securing a job within the United States.
 (ii)Local employment not availableThe Secretary determines that the worker cannot reasonably be expected to secure suitable employment in the commuting area in which the worker resides.
 (iii)ApplicationThe worker has filed an application for the allowance with the Secretary at such time and containing such information as the Secretary may determine.
								(2)Amount of Allowance
 (A)In generalAny allowance granted under paragraph (1) shall provide reimbursement to the worker of not more than 90 percent of the necessary job search expenses of the worker as prescribed by the Secretary in regulations.
 (B)Maximum allowanceReimbursement under this paragraph may not exceed $1,250 for any worker. (C)ExceptionNotwithstanding subparagraphs (A) and (B), a State may reimburse any worker described in paragraph (1)(B) for necessary expenses incurred by the worker in participating in a job search program approved by the Secretary.
							(e)Relocation allowances
						(1)Relocation Allowance Authorized
							(A)Distributions
 (i)Initial distributionThe Secretary shall establish procedures for an initial distribution to States of reserved funds described in subsection (b)(3) and available for a fiscal year. Such procedures may include the distribution of funds pursuant to requests submitted by States in need of such funds.
 (ii)Subsequent distributionThe Secretary shall establish procedures for the distribution to States of the reserved funds that remain available for the fiscal year after the initial distribution required under clause (i). Such procedures may include the distribution of funds pursuant to requests submitted by States in need of such funds.
 (B)State use of fundsEach State may use funds distributed to the State under subparagraph (A) to allow an eligible adversely affected worker to file an application for a relocation allowance with the Secretary, and the Secretary may grant the relocation allowance, subject to the terms and conditions of this subsection.
 (2)Conditions for granting allowanceThe relocation allowance may be granted if all of the following terms and conditions are met: (A)Assist eligible adversely affected workerThe relocation allowance will assist an eligible adversely affected worker in relocating within the United States to receive training services or for employment.
 (B)Local employment not availableThe Secretary determines that the worker cannot reasonably be expected to secure— (i)in the case of a worker relocating to receive training services, suitable training services in the commuting area in which the worker resides; and
 (ii)in the case of a worker relocating for employment, suitable employment in that commuting area.
 (C)Separation or threatThe worker is totally or partially separated, or is threatened to become totally or partially separated, from employment at the time relocation commences.
 (D)Suitable training or employmentThe worker— (i)in the case of a worker relocating to receive training services or for employment after receiving training services, obtains approval from the Secretary for the program of training services involved; or
 (ii)in the case of a worker relocating for employment, has obtained suitable employment affording a reasonable expectation of long-term duration in the area in which the worker wishes to relocate, or has obtained a bona fide offer of such employment.
 (E)ApplicationThe worker filed an application with the Secretary before— (i)in the case of a worker relocating for employment or to receive training services, the later of—
 (I)the 425th day after the date of the certification under section 102 that covers the worker; or (II)the 425th day after the date of the worker's last total separation; or
 (ii)in the case of a worker relocating for employment after receiving training services, the date that is the 182d day after the date on which the worker concluded a program of training services approved by the Secretary under subparagraph (D)(i).
 (3)Amount of allowanceAny relocation allowance granted to a worker under paragraph (1) shall include— (A)not more than 90 percent of the reasonable and necessary expenses (including subsistence and transportation expenses at levels not exceeding those allowable as specified in regulations prescribed by the Secretary) incurred in transporting the worker, the worker's family, and household effects; and
 (B)a lump sum equivalent to 3 times the worker's average weekly wage, up to a maximum payment of $1,250.
 (4)LimitationsA relocation allowance may not be granted to a worker unless— (A)in the case of a worker relocating for employment or to receive training services, the relocation occurs within 182 days after the filing of the application for relocation assistance; or
 (B)in the case of a worker relocating for employment after receiving training services, the relocation occurs within 182 days after the conclusion of a program of training services approved by the Secretary under paragraph (2)(D)(i).
							133.Additional pensions benefits
 (a)In generalIn the case that, with respect to a certified adversely affected worker, the amount of pension plan benefits guaranteed under section 4022 or 4022A of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322, 1322a), subject to section 4022B of such Act (29 U.S.C. 1322b) is less than the amount of the nonforfeitable benefit to which such employee was entitled under the terms of the pension plan of the applicable firm immediately before the date of the insolvency of such applicable firm, the Pension Benefit Guaranty Corporation shall make payments to such certified adversely affected worker or to the multiemployer plan of the certified adversely affected worker, as applicable, on a monthly basis in an amount equal to—
 (1)the excess of— (A)the amount to which the employee was so entitled; over
 (B)the amount so guaranteed; and (2)the payments otherwise made to such worker in accordance with section 4022 or 4022A of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322, 1322a), subject to section 4022B of such Act (29 U.S.C. 1322b).
 (b)Transfers from FundEach fiscal quarter, the Secretary of Labor shall transfer from the Trust Fund established under section 141 to the fund established under subsection (i) of section 4005 of the Employee Retirement Income Security Act (29 U.S.C. 1305) (as added by subsection (c)), an amount equal to the aggregate payments that are expected to be made under subsection (a)(1) by the Pension Benefit Guaranty Corporation in the subsequent fiscal quarter. The Secretary of Labor may adjust the amounts so transferred for a fiscal quarter to account for any overpayment or underpayment so made in a previous fiscal quarter.
 (c)PBGC fundSection 4005 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1305) is amended by adding at the end the following:
						
 (i)An eighth fund shall be established and credited with any amounts transferred in accordance with section 133(b) of the Clean Energy Worker Just Transition Act. Such amounts shall be made available to make payments in accordance with section 133(a) of such Act..
					EFunding
				141.Establishment of clean energy workers trust fund
 (a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the Clean Energy Workers Trust Fund (referred to in this Act as the Trust Fund), consisting of such amounts as may be appropriated to the Trust Fund under subsection (b). (b)Amounts in Trust FundThere is appropriated to the Trust Fund, on an annual basis, an amount equal to the increase in revenues to the Treasury resulting from the amendments made by section 142.
					(c)Expenditures from Trust Fund
 (1)In generalExcept as provided under paragraph (2), amounts in the Trust Fund shall be available without further appropriation—
 (A)to carry out— (i)the group certification and individual application provisions under subtitles A and B of this title, respectively;
 (ii)adjustment assistance provided through any option under section 111(b) (subject to paragraph (2)); and
 (iii)sections 152 and 153; and (B)for the administrative costs associated with carrying out subparagraph (A) and this section.
 (2)Tax credits and incentivesFrom time to time there shall be transferred from the Trust Fund to the general fund of the Treasury amounts equal to the decrease in revenues to the Treasury resulting from the amendments made by sections 131 and 151.
 (3)AvailabilityThe amounts in the Trust Fund shall be available for the purposes described in paragraphs (1) and (2) to the Secretary and the head of any other agency as necessary to carry out such purposes.
						142.Modifications to rules relating to inverted corporations
 (a)In generalSubsection (b) of section 7874 of the Internal Revenue Code of 1986 is amended to read as follows:  (b)Inverted corporations treated as domestic corporations (1)In generalNotwithstanding section 7701(a)(4), a foreign corporation shall be treated for purposes of this title as a domestic corporation if—
 (A)such corporation would be a surrogate foreign corporation if subsection (a)(2) were applied by substituting 80 percent for 60 percent, or
 (B)such corporation is an inverted domestic corporation. (2)Inverted domestic corporationFor purposes of this subsection, a foreign corporation shall be treated as an inverted domestic corporation if, pursuant to a plan (or a series of related transactions)—
 (A)the entity completes after May 8, 2014, the direct or indirect acquisition of—
 (i)substantially all of the properties held directly or indirectly by a domestic corporation, or (ii)substantially all of the assets of, or substantially all of the properties constituting a trade or business of, a domestic partnership, and
 (B)after the acquisition, either— (i)more than 50 percent of the stock (by vote or value) of the entity is held—
 (I)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the domestic corporation by reason of holding stock in the domestic corporation, or
 (II)in the case of an acquisition with respect to a domestic partnership, by former partners of the domestic partnership by reason of holding a capital or profits interest in the domestic partnership, or
 (ii)the management and control of the expanded affiliated group which includes the entity occurs, directly or indirectly, primarily within the United States, and such expanded affiliated group has significant domestic business activities.
 (3)Exception for corporations with substantial business activities in foreign country of organizationA foreign corporation described in paragraph (2) shall not be treated as an inverted domestic corporation if after the acquisition the expanded affiliated group which includes the entity has substantial business activities in the foreign country in which or under the law of which the entity is created or organized when compared to the total business activities of such expanded affiliated group. For purposes of subsection (a)(2)(B)(iii) and the preceding sentence, the term substantial business activities shall have the meaning given such term under regulations in effect on May 8, 2014, except that the Secretary may issue regulations increasing the threshold percent in any of the tests under such regulations for determining if business activities constitute substantial business activities for purposes of this paragraph.
 (4)Management and controlFor purposes of paragraph (2)(B)(ii)— (A)In generalThe Secretary shall prescribe regulations for purposes of determining cases in which the management and control of an expanded affiliated group is to be treated as occurring, directly or indirectly, primarily within the United States. The regulations prescribed under the preceding sentence shall apply to periods after May 8, 2014.
 (B)Executive officers and senior managementSuch regulations shall provide that the management and control of an expanded affiliated group shall be treated as occurring, directly or indirectly, primarily within the United States if substantially all of the executive officers and senior management of the expanded affiliated group who exercise day-to-day responsibility for making decisions involving strategic, financial, and operational policies of the expanded affiliated group are based or primarily located within the United States. Individuals who in fact exercise such day-to-day responsibilities shall be treated as executive officers and senior management regardless of their title.
 (5)Significant domestic business activitiesFor purposes of paragraph (2)(B)(ii), an expanded affiliated group has significant domestic business activities if at least 25 percent of—
 (A)the employees of the group are based in the United States, (B)the employee compensation incurred by the group is incurred with respect to employees based in the United States,
 (C)the assets of the group are located in the United States, or (D)the income of the group is derived in the United States,
									determined in the
			 same manner as such determinations are made for purposes of determining
			 substantial business activities under regulations referred to in paragraph
			 (3) as in effect on May 8, 2014, but applied by treating all references in
			 such regulations to foreign country and relevant foreign country as references to the United States. The Secretary may issue regulations decreasing the threshold percent in any of the tests under
			 such regulations for determining if business activities constitute
			 significant domestic business activities for purposes of this paragraph..
					(b)Conforming amendments
 (1)Clause (i) of section 7874(a)(2)(B) of such Code is amended by striking after March 4, 2003, and inserting after March 4, 2003, and before May 9, 2014,. (2)Subsection (c) of section 7874 of such Code is amended—
 (A)in paragraph (2)— (i)by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and
 (ii)by inserting or (b)(2)(A) after (a)(2)(B)(i) in subparagraph (B), (B)in paragraph (3), by inserting or (b)(2)(B)(i), as the case may be, after (a)(2)(B)(ii),
 (C)in paragraph (5), by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and (D)in paragraph (6), by inserting or inverted domestic corporation, as the case may be, after surrogate foreign corporation.
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after May 8, 2014. FMiscellaneous provisions 151.Credit for hiring unemployed certified adversely affected workers (a)Inclusion in work opportunity credit Paragraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph:
						
 (J)a qualified adversely affected energy industry unemployed worker.. (b)Definition of qualified adversely affected energy industry unemployed workerSubsection (d) of section 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
						
 (15)Qualified adversely affected energy industry unemployed workerThe term qualified adversely affected energy industry unemployed worker means any individual who— (A)is a certified adversely affected worker under section 2 of the Clean Energy Worker Just Transition Act and whose status as such has not been terminated before the date the individual begins work for the employer,
 (B)is certified by the designated local agency as— (i)having aggregate periods of unemployment during the 1-year period ending on the hiring date which equal or exceed 4 weeks (but less than 6 months), or
 (ii)having aggregate periods of unemployment during the 1-year period ending on the hiring date which equal or exceed 6 months.
									.
 (c)Increased credit amount for long-Term unemployed workersSection 51(b)(3) of the Internal Revenue Code of 1986 is amended— (1)by striking and before $24,000, and
 (2)by inserting , and $14,000 per year in the case of any individual who is a qualified adversely affected energy industry unemployed worker by reason of subsection (d)(15)(B)(ii) after subsection (d)(3)(A)(ii)(II).
 (d)Credit limited to individuals hired for comparable occupationSubsection (b) of section 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
						
 (4)Special rule for qualified adversely affected energy industry unemployed workersThe term qualified wages shall not include any wages paid to qualified adversely affected energy industry unemployed worker unless the position for which such worker is hired for is a comparable occupation as determined under section 112 of the Clean Energy Worker Just Transition Act..
 (e)Termination provision not To applyParagraph (4) of section 51(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: The preceding sentence shall not apply with respect to amounts paid or incurred to qualified adversely affected energy industry unemployed workers..
 (f)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2015.
					152.Enforcement
 (a)ViolationsIt shall be a violation of this title to for any person to— (1)make a false statement of a material fact knowing it to be false, or knowingly fail to disclose a material fact, for the purpose of obtaining or increasing for that person or for any other person any payment authorized to be furnished under this title; or
 (2)make a false statement of a material fact knowing it to be false, or knowingly fail to disclose a material fact, when providing information to the Secretary during an investigation of a petition under section 101.
 (b)PenaltiesAny person who commits a violation under subsection (a) shall be imprisoned for not more than 1 year, fined under title 18, United States Code, or both.
					153.Benefit information to workers
 (a)General informationThe Secretary shall provide— (1)full information to workers about—
 (A)the adjustment assistance available under this title; and (B)the petition and application procedures, and the appropriate filing dates, for such adjustment assistance;
 (2)whatever assistance is necessary to enable groups of workers to prepare petitions or applications for such adjustment assistance;
 (3)the applicable eligible agency, as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302), or any equivalent agency, and public or private agencies, institutions, and employers, as appropriate, with information of each certification issued under section 103 and of projections, if available, of the needs for training under section 132 as a result of such certification; and
 (4)labor organizations and other community organizations with funding from the Trust Fund established under section 141, to conduct community outreach to educate adversely affected workers about such adjustment assistance.
 (b)Written notice to individualsThe Secretary shall provide written notice through the mail of the adjustment assistance available under this title to each worker whom the Secretary has reason to believe is covered by a certification under section 103—
 (1)at the time such certification is made, if the worker was partially or totally separated, or threatened to become totally or partially separated, from the adversely affected employment before such certification, or
 (2)at the time of the total or partial separation, or threatened total or partial separation, of the worker from the adversely affected employment, if paragraph (1) does not apply.
 (c)Published noticeThe Secretary shall publish notice of the adjustment assistance available under this title to workers covered by each certification issued under section 103 in newspapers of general circulation in the areas in which such workers reside.
 (d)Notification to Department of CommerceNot later than 60 days after the date of enactment of this Act, and each year thereafter, the Secretary shall prepare and submit a report to the Department of Commerce on the geographic location and sector implicated by each certification issued under section 103.
					154.Amendment to Surface
 Mining Control and Reclamation Act of 1977Section 402(i)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(2)) is amended—
 (1)by striking Subject to and inserting the following:
						
							(A)In
 generalSubject to ; and (2)by adding at the end the following:
						
							(B)Excess
				amounts
								(i)In
 generalSubject to paragraph (3), and after all transfers referred to in subparagraph (A) and paragraph (1) have been made, any amounts remaining after the application of paragraph (3)(A) (without regard to this subparagraph) shall be transferred to the trustees of the 1974 UMWA Pension Plan and used solely to pay pension benefits required under such plan.
								(ii)1974 UMWA
 Pension PlanFor purposes of this subparagraph, the term 1974 UMWA Pension Plan means a pension plan referred to in section 9701(a)(3) of the Internal Revenue Code of 1986 but without regard to whether participation in such plan is limited to individuals who retired in 1976 and thereafter..
 155.RegulationsThe Secretary shall promulgate regulations to carry out this title. IIWorkplace Democracy Act 201.Short titleThis title may be cited as the Workplace Democracy for a Clean Energy Future.
			202.Streamlining
			 certification for labor organizations
				(a)In
 generalSection 9(c) of the National Labor Relations Act (29 U.S.C. 159(c)) is amended by adding at the end the following:
					
 (6)Notwithstanding any other provision of this section, whenever a petition shall have been filed by an employee or group of employees or any individual or labor organization acting in their behalf alleging that a majority of employees in a unit appropriate for the purposes of collective bargaining wish to be represented by an individual or labor organization for such purposes, the Board shall investigate the petition. If the Board finds that a majority of the employees in a unit appropriate for bargaining has signed valid authorizations designating the individual or labor organization specified in the petition as their bargaining representative and that no other individual or labor organization is currently certified or recognized as the exclusive representative of any of the employees in the unit, the Board shall not direct an election but shall certify the individual or labor organization as the representative described in subsection (a).
 (7)The Board shall develop guidelines and procedures for the designation by employees of a bargaining representative in the manner described in paragraph (6). Such guidelines and procedures shall include—
 (A)model collective bargaining authorization language that may be used for purposes of making the designations described in paragraph (6); and
 (B)procedures to be used by the Board to establish the validity of signed authorizations designating bargaining representatives..
				(b)Conforming
			 amendments
					(1)National Labor
 Relations BoardSection 3(b) of the National Labor Relations Act (29 U.S.C. 153(b)) is amended, in the second sentence—
 (A)by striking and to and inserting to; and
 (B)by striking and certify the results thereof, and inserting , and to issue certifications as provided for in that section,.
						(2)Unfair labor
 practicesSection 8(b) of the National Labor Relations Act (29 U.S.C. 158(b)) is amended—
 (A)in paragraph (7)(B) by striking , or and inserting or a petition has been filed under section 9(c)(6), or; and
 (B)in paragraph (7)(C) by striking when such a petition has been filed and inserting when such a petition other than a petition under section 9(c)(6) has been filed.
						203.Facilitating
 initial collective bargaining agreementsSection 8 of the National Labor Relations Act (29 U.S.C. 158) is amended by adding at the end the following:
				
 (h)Whenever collective bargaining is for the purpose of establishing an initial agreement following certification or recognition, the provisions of subsection (d) shall be modified as follows:
 (1)Not later than 10 days after receiving a written request for collective bargaining from an individual or labor organization that has been newly organized or certified as a representative as defined in section 9(a), or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.
 (2)If after the expiration of the 90-day period beginning on the date on which bargaining is commenced, or such additional period as the parties may agree upon, the parties have failed to reach an agreement, either party may notify the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation. Whenever such a request is received, it shall be the duty of the Service promptly to put itself in communication with the parties and to use its best efforts, by mediation and conciliation, to bring them to agreement.
 (3)If after the expiration of the 30-day period beginning on the date on which the request for mediation is made under paragraph (2), or such additional period as the parties may agree upon, the Service is not able to bring the parties to agreement by conciliation, the Service shall refer the dispute to an arbitration board established in accordance with such regulations as may be prescribed by the Service. The arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of 2 years, unless amended during such period by written consent of the parties..
			IIICommunity need-based economic transition assistance program
			301.Community need-based economic transition assistance program
 (a)Eligible county definedIn this title, the term eligible county means a county or an Indian tribe (as that term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) eligible for assistance under this title—
 (1)in which not less than 35 certified adversely affected workers reside; and (2)that is certified by the Secretary under subsection (b).
 (b)CertificationThe Secretary shall certify an eligible county not later than 20 days after the date on which the Secretary determines that at least 35 workers residing in the county are certified adversely affected workers.
 (c)NotificationAfter the Secretary certifies a county as an eligible county under this section, the Secretary shall provide notice of the certification—
 (1)to the county government; or (2)if the county does not have a county government, to the most localized relevant regional or State government.
 (d)ApplicationAfter the date on which the Secretary certifies a county under this section, the county may apply for a grant under each of subsections (a) through (c) of section 302 and each of subsections (a) through (e) of section 303.
				302.Economic development grant programs
				(a)Appalachian regional commission
 (1)In generalThe Appalachian Regional Commission established by section 14301(a) of title 40, United States Code (referred to in this subsection as the Commission), shall award grants to eligible counties to support economic development planning and implementation activities in those counties, including—
 (A)developing entrepreneurial ecosystems; (B)facilitating access to capital investments and new markets; and
 (C)addressing barriers relating to adequate water, sewer, and telecommunications infrastructure. (2)Regulations; guidanceIn carrying out this subsection, the Commission may issue such regulations and guidance to carry out this subsection as the Commission determines to be necessary.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Commission to carry out this subsection $40,000,000 for each of fiscal years 2016 through 2025.
					(b)Economic Development Administration
 (1)In generalThe Assistant Secretary of Commerce for Economic Development (referred to in this subsection as the Assistant Secretary) shall— (A)advance and coordinate regional place-based innovation efforts for the Federal Government; and
 (B)provide planning and coordination assistance to eligible counties and other Federal agencies to assist in economic development activities under this title.
 (2)Regulations; guidanceIn carrying out this subsection, the Assistant Secretary may issue such regulations and guidance to carry out this subsection as the Assistant Secretary determines to be necessary.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary to carry out this subsection $10,000,000 for each of fiscal years 2016 through 2025.
					(c)New development and jobs in abandoned mine land communities
 (1)In generalThe Director of the Office of Surface Mining Reclamation and Enforcement (referred to in this subsection as the Director) shall award grants to eligible counties for activities relating to the reclamation of abandoned coal mine land sites and associated polluted waters.
 (2)PurposeThe purpose of the grant program under this subsection is to promote sustainable redevelopment in eligible counties.
 (3)SelectionThe Director shall award grants based on economic factors, including— (A)the unemployment rate in the eligible county;
 (B)the amount and severity of problems in the eligible county relating to abandoned coal mine land and water problems; and
 (C)whether, in the determination of the Director, reclamation activities to promote economic development would assist the eligible county.
 (4)Regulations; proceduresIn consultation with States, Indian tribes (as that term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), and other stakeholders, the Director may issue such regulations and guidance to carry out this subsection as the Director determines to be necessary.
 (5)Authorization of appropriationsThere is authorized to be appropriated to the Director to carry out this subsection $250,000,000 for each of fiscal years 2016 through 2025.
					303.Need-based water, broadband, and electric grid infrastructure investment program
 (a)State drinking water treatment revolving loan fundsThe Administrator of the Environmental Protection Agency shall award to eligible counties capitalization grants for the purpose of establishing a drinking water treatment revolving loan fund under section 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)).
 (b)Water infrastructure finance and innovationThe Administrator of the Environmental Protection Agency shall provide to eligible counties long-term, low-interest loans for large water infrastructure projects that are not eligible for funding from a State revolving loan fund, in accordance with the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).
 (c)Broadband initiatives programThe Secretary of Agriculture shall provide to eligible counties loans and loan guarantees under the broadband initiatives program established under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) to expand the access to, and quality of, broadband service across the rural United States.
 (d)Broadband technology opportunities programThe Assistant Secretary of Commerce for Communications and Information shall award to eligible counties grants for purposes of the Broadband Technology Opportunities Program established under section 6001(a) of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305(a)), including providing access to, and improving, broadband service to underserved areas of the United States.
 (e)Electric grid infrastructureThe Secretary of Energy shall award to eligible counties grants for expenses necessary for— (1)electricity delivery and energy reliability activities to modernize the electric grid, including activities relating to—
 (A)demand-responsive equipment; (B)enhanced security and reliability of energy infrastructure;
 (C)energy storage research, development, demonstration, and deployment; (D)facilitating recovery from disruptions to the energy supply; and
 (E)high-voltage transmission lines to bring utility-scale hydro, wind, solar, and geothermal generation to demand centers; and
 (2)implementation of the programs authorized under title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381 et seq.).
					(f)Grant and loan selection and management
 (1)In generalIn carrying out this section, the Secretary of the Treasury, in consultation with the Assistant Secretary of Commerce for Economic Development and State and local workforce development boards established under sections 101 and 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111, 3122), shall determine the percentage of funds made available to allocate to each agency carrying out a loan or grant program under subsections (a) through (e).
 (2)SelectionTo the maximum extent practicable, in selecting grant and loan applicants under this section, the heads of the agencies carrying out the grant and loan programs shall consult and coordinate with the Assistant Secretary of Commerce for Economic Development.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $7,000,000,000 for the period of fiscal years 2016 through 2025.
